United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    June 1, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-30628
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOHN CHARLES THOMAS,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                  USDC No. 5:03-CR-50104-ALL-TS
                       --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     John Charles Thomas appeals from his jury-trial convictions

for being a felon in possession of a firearm and ammunition.

Thomas argues that the district court erred in denying his motion

to suppress the evidence underlying his convictions.

Specifically, Thomas contends that investigating officers lacked

reasonable suspicion to conduct a pat-down search.     Thomas

further challenges the officers’ credibility, asserting that they



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 04-30628
                               -2-

testified to facts supporting the search for the first time at

the hearing on the motion to suppress.

     The evidence presented at the suppression hearing supports

the district court’s finding that the officers had reasonable

suspicion to conduct a pat-down search.   See United States v.

Webster, 162 F.3d 308, 332 (5th Cir. 1998).   Because we will

not disturb the district court’s witness credibility findings,

we reject Thomas’s challenge to the veracity of the officers’

suppression hearing testimony.   United States v. Garza, 118 F.3d

278, 282-83 (5th Cir. 1997).

     AFFIRMED.